DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,854,322. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) process claims 1-11 and 13-18 of the cited patent disclose substantially similar method steps as those in claims 1-16 of this application and (2) product claims 12, 19, and 20 of the cited patent disclose substantially similar structural elements as those in claims 17-20 of this application.  An artisan skilled in the art would have considered the minor differences among the claims in question obvious variations based on the subject matter of the cited patent.  Specifically, with regards to the process claims of this application, claim 1 of the cited patent discloses a method of operating an infusion device capable of delivering fluid to a patient, the fluid influencing a physiological condition of the patient, the method comprising: obtaining, by a control system associated with the infusion device, user input indicating a future activity by the patient; obtaining, by the control system, historical data for the patient corresponding to the future activity; determining, by the control system, a probable patient response corresponding to the future activity based at least in part on the historical data for the patient; determining, by the control system, an adjustment for delivering the fluid by the infusion device based at least in part on the probable patient response to the future activity; and operating, by the control system, the infusion device to deliver the fluid to the patient in accordance with the adjustment.  Claim 2 of the cited patent discloses the method of claim 1, further comprising identifying a current operational context for the infusion device, wherein determining the probable patient response comprises determining the probable patient response based at least in part on a correlation between the historical data corresponding to the future activity and the current operational context.  Claim 3 of the cited patent discloses the method of claim 2, the historical data including historical measurement data indicative of the physiological condition of the patient and historical operational context data associated with the historical measurement data, the method further comprising determining a model characterizing the probable patient response as a function of an operational context for the infusion device based on a correlation between the historical measurement data and the historical operational context data associated therewith, wherein determining the probable patient response comprises applying the model to the current operational context.  Claim 4 of the cited patent discloses the method of claim 1, further comprising: obtaining, by the control system, a second user input indicating a characteristic of a meal; determining, by the control system, a meal bolus dosage based at least in part on the characteristic, wherein determining the adjustment comprises adjusting the meal bolus dosage based at least in part on the probable patient response.  Claim 5 of the cited patent discloses the method of claim 1, wherein: determining the adjustment comprises adjusting a target value for the physiological condition based on a relationship between the probable patient response and the target value, resulting in an adjusted target value; and operating the infusion device to deliver the fluid to the patient in accordance with the adjustment comprises: determining a dosage command based at least in part on a difference between a current measurement value for the physiological condition and the adjusted target value; and operating an actuation arrangement of the infusion device to deliver an amount of the fluid corresponding to the dosage command.  Claim 6 of the cited patent discloses the method of claim 1, wherein: obtaining the historical data comprises: identifying previous events corresponding to the future activity using event log data associated with the patient; and obtaining historical context data associated with the previous events and historical measurement data corresponding to the previous events, wherein the historical measurement data is indicative of the physiological condition contemporaneous to the respective previous events; and determining the probable patient response comprises: determining a model for a physiological response of the patient based on a correlation between the historical measurement data and historical context data associated with the previous events; and applying the model to a current operational context to obtain the probable patient response.  Claim 7 of the cited patent discloses the method of claim 6, wherein the historical context data comprises timestamps associated with the previous events and the current operational context comprises a current time of day.  Claim 8 of the cited patent discloses the method of claim 1, the future activity comprising exercise, wherein: obtaining the historical data comprises: identifying previous exercise events using event log data associated with the patient; and obtaining historical context data associated with the previous exercise events and historical measurement data corresponding to the previous exercise events, wherein the historical measurement data is indicative of the physiological condition contemporaneous to the respective previous exercise events; and determining the probable patient response comprises: determining a model for a physiological response of the patient based on a correlation between the historical measurement data and historical context data associated with the previous exercise events; and applying the model to a current operational context to obtain the probable patient response.  Claim 9 of the cited patent discloses the method of claim 1, the future activity comprising sleep, wherein: obtaining the historical data comprises obtaining historical measurement data corresponding to a plurality of preceding overnight periods, wherein the historical measurement data is indicative of the physiological condition during respective ones of the plurality of preceding overnight periods; and determining the probable patient response comprises determining the probable patient response based on the historical measurement data corresponding to the plurality of preceding overnight periods.  Claim 10 of the cited patent discloses the method of claim 1, wherein: the user input includes indication of an anticipated characteristic of the future activity; the historical data includes historical characteristics associated with previous instances of the future activity and historical measurement data corresponding to the previous instances of the future activity; and determining the probable patient response comprises: determining a model for a physiological response of the patient based on a correlation between the historical measurement data and the historical characteristics associated with the previous instances of the future activity; and applying the model to the anticipated characteristic of the future activity to obtain the probable patient response.  Claim 11 of the cited patent discloses the method of claim 10, wherein the anticipated characteristic comprises an expected duration or an expected intensity of the future activity.  Claim 13 of the cited patent discloses a method of operating an infusion device capable of delivering insulin to a patient, the method comprising: obtaining, by a control system associated with the infusion device, user input indicative of a future activity by the patient in the future; obtaining, by the control system, historical glucose measurement data for the patient corresponding to previous instances of the future activity; determining, by the control system, a probable glycemic response to the future activity for the patient based at least in part on the historical glucose measurement data for the previous instances of the future activity; adjusting, by the control system, a closed-loop control parameter based at least in part on the probable glycemic response; and after adjusting the closed-loop control parameter: obtaining a sensor glucose measurement value for the patient; and operating an actuation arrangement of the infusion device to deliver insulin to the patient based at least in part on the sensor glucose measurement value and the closed-loop control parameter.  Claim 14 of the cited patent discloses the method of claim 13, wherein: adjusting the closed-loop control parameter comprises adjusting a target glucose value for the patient to obtain an adjusted target glucose value; and operating the actuation arrangement comprises determining a command for the actuation arrangement based at least in part on a difference between the sensor glucose measurement value and the adjusted target glucose value.  Claim 15 of the cited patent discloses the method of claim 13, wherein determining the probable glycemic response to the future activity comprises: determining a predicted characteristic associated with the future activity based on an operational context and a correlation between historical characteristics and historical operational contexts associated with the previous instances of the future activity; and determining the probable glycemic response based on the predicted characteristic and a correlation between the historical glucose measurement data and the historical characteristics associated with the previous instances of the future activity.  Claim 16 of the cited patent discloses the method of claim 15, wherein: the operational context comprising a current time of day or a future time of day associated with the future activity; determining the predicted characteristic comprises determining an expected duration of the future activity or an expected intensity of the future activity based on the current time of day and a correlation between historical times of day associated with the previous instances of the future activity and the respective duration or intensity of the respective previous instances of the future activity; and determining the probable glycemic response comprises: determining a model of a physiological response by the patient to the future activity as a function of a duration or an intensity of the future activity and a time of day based on correlations between historical glucose measurement data associated with respective ones of the previous instances of the future activity, a respective duration or a respective intensity associated with the respective ones of the previous instances of the future activity, and a respective time of day associated with the respective ones of the previous instances of the future activity; and determining the probable glycemic response by applying the model to the predicted characteristic and the current time of day or the future time of day.  Claim 17 of the cited patent discloses the method of claim 16, further comprising determining the future time of day associated with the future activity based at least in part on the historical times of day associated with the previous instances of the future activity.  Claim 18 of the cited patent discloses the method of claim 13, further comprising determining a predicted characteristic associated with the future activity based on the previous instances of the future activity, wherein adjusting the closed-loop control parameter comprises temporarily adjusting the closed-loop control parameter for a duration of time influenced by the predicted characteristic.  
In relation to the product claims of this application, claim 12 of the cited patent discloses a computer-readable medium having instructions stored thereon that are executable by the control system associated with the infusion device to perform the method of claim 1.  Claim 19 of the cited patent discloses an infusion system comprising: an actuation arrangement operable to deliver fluid to a user, the fluid influencing a physiological condition of the user; a user interface to receive user input indicative of a future activity by the user in the future; a data storage element to maintain historical data corresponding to previous instances of the future activity by the user; and a control system coupled to the actuation arrangement, the data storage element and the user interface to determine a probable physiological response by the user to the future activity based at least in part on the historical data, determine a fluid delivery adjustment based on the probable physiological response, and operate the actuation arrangement to deliver the fluid to the user in accordance with the fluid delivery adjustment.  Finally, claim 20 of the cited patent discloses the infusion system of claim 19, wherein: the future activity comprises exercise or sleep; the fluid comprises insulin; and the fluid delivery adjustment comprises an adjusted meal bolus or an adjusted closed-loop control parameter.
Allowable Subject Matter
In relation to sections 102 and 103, independent claims 1, 17, and 19 are considered allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
In relation to claim 1, the prior art of record does not disclose or suggest, inter alia, the steps of:
determining, by a control system associated with the medical device, a probable patient response for the physiological condition of the patient corresponding to a future activity by the patient, wherein the probable patient response is influenced by historical data for the patient corresponding to the future activity; 
determining, by the control system, an adjustment for delivering the fluid by the medical device based at least in part on the probable patient response to the future activity; and 
operating, by the control system, the medical device to deliver the fluid to the patient in accordance with the adjustment. 
In relation to claim 17, the prior art of record does not disclose or suggest, inter alia, the steps of:
obtaining user input indicating a future activity by a patient; 
obtaining historical data for the patient corresponding to the future activity; 
determining a probable patient response to the future activity for a physiological condition of the patient based at least in part on the historical data for the patient; 
determining an adjustment for delivering a fluid by a medical device based at least in part on the probable patient response to the future activity; and 
operating the medical device to deliver the fluid to the patient in accordance with the adjustment, wherein the fluid influences the physiological condition of the patient.
In relation to claim 19, the prior art of record does not disclose or suggest, inter alia, the steps of:
obtaining user input indicating a future activity by a patient; 
obtaining historical data for the patient corresponding to the future activity; 
determining a probable patient response to the future activity for a physiological condition of the patient based at least in part on the historical data for the patient; 
determining an adjustment for delivering a fluid by a medical device based at least in part on the probable patient response to the future activity; and 
operating the medical device to deliver the fluid to the patient in accordance with the adjustment, wherein the fluid influences the physiological condition of the patient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783